Citation Nr: 1525853	
Decision Date: 06/17/15    Archive Date: 06/26/15

DOCKET NO.  13-33 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for diabetes mellitus, to include as due to exposure to herbicides, and if so, entitlement to that benefit.

2.  Whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for peripheral neuropathy of the right lower extremity, to include as secondary to diabetes mellitus, and if so, entitlement to that benefit.

3.  Whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for peripheral neuropathy of the left lower extremity, to include as secondary to diabetes mellitus, and if so, entitlement to that benefit.

4.  Entitlement to service connection for erectile dysfunction, to include as secondary to diabetes mellitus.  

REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

H. M. Walker, Counsel


INTRODUCTION

The Veteran served on active duty from July 1964 to July 1968.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, which denied the benefits on appeal.

In August 2014, the Veteran appeared and testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the Veteran's claims file.  

In addition to a paper claims file, the Veteran also has an electronic file in Virtual VA and/or VBMS.  The Board has reviewed both the paper and electronic records in rendering this decision.  

FINDINGS OF FACT

1.  An unappealed July 2002 rating decision denied service connection for diabetes mellitus and peripheral neuropathy of the bilateral lower extremities.  

2.  Evidence received since the July 2002 rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claims for service connection for diabetes mellitus and peripheral neuropathy of the bilateral lower extremities; such evidence is not cumulative or redundant of evidence already of record.

3.  The competent and credible evidence of record is against a finding that the Veteran was present on the landmass or the inland waters of Vietnam during service and, therefore, he is not presumed to have been exposed to herbicides, including Agent Orange.

4.  The competent and credible evidence of record is against finding that the Veteran was directly exposed to herbicides during service.  

5.  Diabetes mellitus is not shown to be causally or etiologically related to any disease, injury, or incident in service, and did not manifest within one year of the Veteran's discharge from service.

6.  Peripheral neuropathy of the right lower extremity is not shown to be causally or etiologically related to any disease, injury, or incident in service, is not secondary to a service-connected disability, and did not manifest within one year of the Veteran's discharge from service.

7.  Peripheral neuropathy of the left lower extremity is not shown to be causally or etiologically related to any disease, injury, or incident in service, is not secondary to a service-connected disability, and did not manifest within one year of the Veteran's discharge from service.

8.  Erectile dysfunction is not shown to be causally or etiologically related to any disease, injury, or incident in service, and it is not secondary to a service-connected disability.


CONCLUSIONS OF LAW

1.  The July 2002 rating decision that denied entitlement to service connection for diabetes mellitus and peripheral neuropathy of the bilateral lower extremities disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2014).

2.  Evidence received since the July 2002 rating decision in relation to the Veteran's claim for entitlement to service connection for diabetes mellitus and peripheral neuropathy of the bilateral lower extremities is new and material, and, therefore, the claim may be reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2014).

3.  Diabetes mellitus was not incurred in or aggravated by the Veteran's active duty service, nor may it be presumed to have been incurred in or aggravated by such service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

4.  Peripheral neuropathy of the right lower extremity was not incurred in or aggravated by the Veteran's active duty service, secondary to a service-connected disability, nor may it be presumed to have been incurred in or aggravated by such service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2014).

5.  Peripheral neuropathy of the left lower extremity was not incurred in or aggravated by the Veteran's active duty service, secondary to a service-connected disability, nor may it be presumed to have been incurred in or aggravated by such service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2014).

6.  Erectile dysfunction was not incurred in or aggravated by the Veteran's active duty service, nor has it been shown to be secondary to a service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (finding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, the VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless. 

A VCAA letter dated in August 2004 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2014); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  The letters informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  

The Board notes that the initial, August 2004 VCAA notice was sent to the Veteran prior to the decision in Dingess, and accordingly this notice did not address disability evaluation and effective date considerations.  The Board finds, however, that the Veteran was not prejudiced by this omission.  As the claims for service connection for diabetes mellitus, peripheral neuropathy of the bilateral lower extremities, and erectile dysfunction are herein denied, no disability rating or effective date will be assigned so there is no prejudice under Dingess.  

As noted above, the Veteran also was afforded a hearing before the undersigned Veterans Law Judge (VLJ) during which he presented oral argument in support of his service connection claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2014) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ explained the issues on appeal during the hearing and generally discussed the basis of the prior determination, the element(s) of the claim that were lacking to substantiate the claim for benefits, and suggested the submission of evidence that would be beneficial to the Veteran's claim.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Furthermore, even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ( stating that "no error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007). 

In this case, the Veteran has been continuously represented by an experienced national service organization and has submitted argument in support of his claims.  These arguments have referenced the applicable law and regulations necessary for a grant of service connection.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claims and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (indicating that remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records (STRs) and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  

The record indicates that the Veteran is in receipt of Security Disability benefits with the Social Security Administration (SSA).  SSA records normally are relevant to a claim and VA must obtain them where either (1) there is an SSA decision pertaining to a medical condition related to the one at issue or (2) there are specific allegations "giv[ing] rise to a reasonable belief" that the SSA records may pertain to the claimed disability.  Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010). 

In this instance, although the Veteran reported receipt of SSA disability benefits, the Veteran never made any statements indicating that his SSA claims file contained records not currently found in the claims file pertaining to his service connection claims listed on the cover page of this decision.  Moreover, the decision in this turns on whether the Veteran was exposed to herbicides, including Agent Orange, during service.  At no time has the Veteran contended that any outstanding SSA records pertain to his claimed herbicide exposure.  The Veteran has not referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.  As there is no evidence to show that the Veteran's SSA records pertain to any herbicide exposure, the Board finds that going forward in adjudicating the service connection claims for diabetes mellitus, peripheral neuropathy of the bilateral lower extremities, and erectile dysfunction is appropriate

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2014). 

The Board acknowledges that the Veteran has not been afforded a VA examination with respect to his claims of entitlement to service connection for diabetes mellitus, peripheral neuropathy of the bilateral lower extremities, and erectile dysfunction.  However, the Board finds that a VA examination is not necessary in order to render a decision as to this issue.  There are two pivotal cases which address the need for a VA examination, Duenas v. Principi, 18 Vet. App. 512 (2004) and McLendon v. Nicholson, 20 Vet App. 79 (2006).  In McLendon, the Court held that in disability compensation claims, the Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  Id. at 81.  In Duenas, the Court held that a VA examination is necessary when the record: (1) contains competent evidence that the Veteran has persistent or recurrent symptoms of the claimed disability and (2) indicate that those symptoms may be associated with his active military service.

As will be discussed below, the competent, credible, and probative evidence of record fails to demonstrate that the Veteran served in-country Vietnam during the Vietnam War, nor was he shown to have been exposed to herbicides while serving in Guam or the Philippines.  This is important as exposure to herbicides is the basis of his claims for service connection.  As will be discussed below, there is no evidence of any complaints, treatment, findings, or diagnoses referable to diabetes mellitus, peripheral neuropathy, and erectile dysfunction during service.  Additionally, the first evidence of a diagnosis of diabetes mellitus and peripheral neuropathy is in 2000.  Moreover, the Veteran has not alleged a continuity of for symptomatology diabetes mellitus or peripheral neuropathy of the bilateral lower extremities since service; rather, he has contended that he is entitled to presumptive service connection based on exposure to herbicides.  As will be discussed further below the preponderance of the evidence is against showing that he was exposed to herbicides, to include Agent Orange, during service.  Therefore, the Board finds that there is no indication that diabetes mellitus or peripheral neuropathy of the bilateral lower extremities with secondary erectile dysfunction, or persistent or recurrent symptoms of such diseases, may be associated with the Veteran's military service.  Thus, a remand for examinations and/or opinions is not necessary to decide the claim.  See 38 C.F.R. § 3.159 (c)(4).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Claims to Reopen

The Veteran seeks to reopen the previously denied claims of entitlement to service connection for diabetes mellitus and peripheral neuropathy of the bilateral lower extremities. 

Without the need to discuss each piece of newly received evidence in detail, the Board finds that new and material evidence has been received to reopen the previously denied claims of entitlement to service connection for diabetes mellitus and peripheral neuropathy of the bilateral lower extremities.

The basis for the denials in the July 2002 rating decision was that the Veteran was not shown to have been exposed to herbicides during service, nor were his diabetes mellitus and secondary peripheral neuropathy of the bilateral lower extremities shown to be related to service. 

Since the July 2002 rating decision, the Veteran has submitted numerous statements refining the areas in which he believes he was exposed to herbicides, and if they are presumed credible solely for the purposes of reopening, they show the possibility that the Veteran was exposed to herbicides during service.  Accordingly, this evidence is sufficient to reopen the previously-denied claims for service connection for diabetes mellitus and peripheral neuropathy of the bilateral lower extremities.  See 38 C.F.R. § 3.156(a).


Legal Criteria: Service Connection

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

Diabetes mellitus and organic diseases of the nervous system are deemed to be chronic diseases under 38 C.F.R. § 3.309(a) and, as such, service connection may be granted if the evidence shows that the disease manifest to a degree of ten percent or more within one year from the date of separation from service.  38 C.F.R. § 3.307.

A recent decision of the U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court), however, clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Alternatively, a "veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2014).  The presumption of herbicide exposure is warranted for service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii); see also Haas v. Nicholson, 20 Vet. App. 257 (2006), rev'd sub nom.  Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525). In order to establish qualifying "service in Vietnam," a veteran must demonstrate actual duty or visitation in the Republic of Vietnam to have qualifying service.  38 C.F.R. 
§ 3.307(a)(6)(iii); VAOPGCPREC 27-97. 

If a veteran was exposed to a herbicide agent during active military, naval, or air service, certain diseases, including diabetes mellitus and early-onset peripheral neuropathy shall be service connected if the requirements of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e) (2014).  The VA Secretary has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also Notice, 61 Fed. Reg. 57586-57589 (1996).

An opinion of the General Counsel for VA interpreted that service on a deep-water naval vessel off the shores of Vietnam may not be considered service in the Republic of Vietnam for purposes of 38 U.S.C.A. § 101(29)(A) (West 2014), which defines the Vietnam era as the period beginning on February 28, 1961, and ending on May 7, 1975, and that this was not inconsistent with the definition of service in the Republic of Vietnam found in 38 C.F.R. § 3.307(a)(6)(iii).  VAOPGCPREC 27-97.  A veteran must demonstrate actual duty or visitation in the Republic of Vietnam to have qualifying service.  Id.  Since issuance of the General Counsel opinion, VA has reiterated its position that service in deep-water naval vessels offshore of Vietnam (as opposed to service aboard vessels in inland waterways of Vietnam) is not included as "service in the Republic of Vietnam" for purposes of presumptive service connection for Agent Orange diseases.  66 Fed. Reg. 23166 (May 8, 2001).

Despite the foregoing, it has been established that some offshore U.S. Navy and Coast Guard ships also operated temporarily on Vietnam's inland waterways or docked to the shore; and certain ships operated primarily on the inland waterways rather than offshore.  Veterans who served aboard these ships qualify for the presumption of herbicide exposure.  Gun-line ships, aircraft carriers, as well as supply and support ships are collectively referred to as the "Blue Water" navy because they operated on the blue-colored waters of the open ocean.  Although some Blue Water Navy destroyers were involved with enemy interdiction, the majority of those operations were conducted by smaller vessels based along the coast or within the river systems of South Vietnam.  These vessels are collectively referred to as the "Brown Water" navy because they operated on the muddy, brown-colored inland waterways of Vietnam.  In general, patrolling of close coastal waters and the larger rivers was conducted by 50-foot swift boats while patrolling of smaller rivers and waterways was carried out by 30-foot river patrol boats. 

Although operations on the inland waterways of Vietnam were primarily conducted by Brown Water Navy and Coast Guard vessels, some larger Blue Water Navy vessels periodically entered the inland waterways to provide gunfire support or deliver troops or destroyers that entered a river such as the Saigon River in the southern delta area.  Following these temporary inland waterway operations, destroyers would return to patrolling the offshore gun line or travel farther out to sea for aircraft carrier escort duty.  A number of Blue Water Navy amphibious assault and supply vessels also periodically entered inland waterways to deliver troops for combat missions or supplies for units stationed on the rivers.  See Training Letter 10-06, Adjudicating Disability Claims Based on Herbicide Exposure from U.S. Navy and Coast Guard Veterans of the Vietnam Era, Sept. 9, 2010 (letter issued by VA Compensation and Pension Service).

In order for the presumption of exposure to Agent Orange to be extended to a Blue Water Navy veteran, development must provide evidence that the veteran's ship operated temporarily on the inland waterways of Vietnam or that the veteran's ship docked to the shore or a pier.  In claims based on docking, a lay statement that the veteran personally went ashore must be provided.  Although evidence that a veteran's ship docked, along with a statement of going ashore, is sufficient for the presumption of herbicide exposure, service aboard a ship that anchored temporarily in an open deep water harbor or port has generally not been considered sufficient.  As detailed in Training Letter 10-06, open water ports such as Da Nang, Cam Ranh Bay, and Vung Tau are considered extensions of ocean waters and not inland waterways.  

The Board has considered the recent case of Gray v. McDonald, No. 13-3339 (U.S. Vet. App. Apr. 23, 2015), wherein the United States Court of Appeals for Veterans Claims found that VA's interpretation of 38 C.F.R. § 3.307(a)(6)(iii) designating Da Nang Harbor as an offshore, rather than an inland, waterway is inconsistent with the purpose of the regulation and does not reflect the Agency's fair and considered judgment.  In particular, the Court could not discern any reason as to why in VA's determination certain bodies of water such as Quy Nhon Bay and Ganh Rai Bay are brown water but Vung Tau Harbor, Da Nang Harbor and Cam Ranh Bay are blue water.  Here, the record reflects the Veteran's presence aboard ship in the Gulf of Tonkin, but he has not specifically alleged that his ship anchored in a deep water harbor such as Cam Ranh Bay.  For this reason, the Board finds that the holding of Gray is not applicable to this case.

The Board notes, notwithstanding the foregoing presumptive provisions, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that a claimant is not precluded from establishing service connection for a disease averred to be related to herbicide exposure, as long as there is proof of such direct causation.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  See also Brock v. Brown, 10 Vet. App. 155, 160-61 (1997), vacated on other grounds (Fed. Cir. Dec. 15, 2000).  In the absence of a presumptive basis to grant a claim, to establish a right to compensation for a present disability on a direct basis.  Again, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In adjudicating these claims, the Board must assess the competency and credibility of the veteran.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  Lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses' personal knowledge.  Barr v. Nicholson, 21 Vet. App. 303 (2007), Layno v. Brown, 6 Vet. App. 465 (1994).

Factual Background 

The Veteran contends that he was directly exposed to herbicides during service which caused his diabetes mellitus and secondary disabilities of erectile dysfunction and peripheral neuropathy of the bilateral lower extremities.  The Veteran has not contended, nor does the evidence show that the onset of his diabetes mellitus and secondary disabilities were during his military service.  He also has conceded that he is a "Blue Water" veteran, and therefore, not eligible for presumptive service connection.  For the reasons detailed below, the Board finds that the preponderance of the evidence is against awarding service connection for diabetes mellitus and peripheral neuropathy on a direct, presumptive, or secondary basis; and is against awarded service connection for erectile dysfunction on a direct or secondary basis.  

There is no question the Veteran has diabetes mellitus, peripheral neuropathy of the bilateral lower extremities, and erectile dysfunction.  Thus, the question before the Board is whether these disabilities are directly related to service, due to exposure to herbicide, or for peripheral neuropathy and erectile dysfunction, secondary to a service-connected disability.  

In regards to possible herbicide exposure, the Veteran maintains that he was exposed to herbicides in or around South Vietnam.  He was aboard the U.S.S. Green in the waters of the Tonkin Gulf from July 1966 to October 1966.  He contends he was "directly off shore," and witnessed the Air Force spraying the tree lines with defoliants.  He alleges that while in the engine room, the ventilating system pulled in the spray, and they had to continuously replace the air filters to reduce contamination.  He maintains that he was within 200 yards off the coast of Vietnam, he could see people on shore, and the ship returned fire continuously.  He also stated that "[w]e would on occasion send short boats ship to ship, and ship to shore."  He did not allege that he actually stepped on the ground in Vietnam.

A review of his service personnel records shows he was aboard the U.S.S. Greene, and in July 1966, it "[a]rrived in the Combat Zone off the coast of South Viet Nam."  In October 1966, it completed its combat missions.  The Veteran was awarded hostile fire pay from August to September 1966.  Other than Norfolk, Virginia, the Veteran visited liberty ports of Rodman, Panama; Pearl Harbor, Hawaii; Guam, Marianas; Subic Bay, Republic of the Philippines; Hong Kong, B.C.C.; Sasebo, Japan; Tso Ying, Taiwan; Cochin, India; and Athens, Greece.  These records, however, do not show any in-country service in the Republic of Vietnam.  

Service treatment records show no complaints or symptoms of diabetes mellitus, erectile dysfunction, or perhipheral neuropathy of the bilateral lower extremities.  Further, the Veteran has not contended the onset of these disabilities as occurring in service.  

In April 2002, the RO requested Vietnam verification from the Personnel Information Exchange System (PIES).  In a July 2002 PIES response, it noted that the Veteran's ship was in the official waters off the coast of Vietnam from July 27, 1966, to September 1, 1966; September 8, 1966, to October 1, 1966; and November 12, 1966.  There was no evidence of in-country service in the Republic of Vietnam.  In August 2011, the RO consulted the Vietnam Era Navy Ship Agent Orange Exposure Development Site, which did not list the Veteran's ship as having docked in Vietnam.  

In July 2013, the RO requested that the Department of Defense (DoD) provide an inventory of herbicide operations performed by the Veteran.  The DoD responded that there was no use, testing, or storage of tactical herbicides at Apra Harbor, Guam, or Subic Bay, Philippines.  DoD noted that tactical herbicides were developed to use in the jungles of Vietnam, and "not for general use in the United States, Guam, or the Philippines."  As such, there is no evidence to support that the Veteran was exposed to herbicides during his military service.  

In September 2013, the RO made a request to the Joint Services Records Research Center (JSRRC),  In a reply that same month, the JSRRC indicated that they reviewed the 1966 command history and deck logs for the U.S.S. Greene.  These logs showed that the ship conducted operations on Yankee Station in the Gulf of Tonkin; provided Naval Gunfire Support to forces ashore in the coastal waters of the Republic of Vietnam; docked in Sasebo, Japan; docked in Taiwan; docked in Subic Bay, Philippines; and transferred back to Norfolk, Virginia.  These records did not show any docking in Vietnam, nor did they show any use of tactical herbicide use, storage, testing, or transportation within Guam or the Philippines.  The JSRRC could not substantiate the Veteran's claimed exposure to Agent Orange while moored in Guam or the Philippines.   

The Veteran was first diagnosed as having diabetes mellitus and peripheral neuropathy of the bilateral lower extremities in 2000.  The diabetes mellitus diagnosis has been characterized as "adult onset diabetes mellitus."  In private treatment records dated in the early-2000s, he did not report any exposure to Agent Orange. 

In an April 2002 letter from the Veteran's treating physician, he indicated that the Veteran had diabetes mellitus and secondary peripheral neuropathy of the bilateral lower extremities as likely as not a result of exposure to Agent Orange during service in Vietnam.  

There are no treatment records showing a link between the Veteran's diabetes mellitus, peripheral neuropathy of the bilateral lower extremities, and erectile dysfunction and the Veteran's military service.  

Herbicide Exposure

The Board finds that the Veteran's claimed exposure to herbicides while stationed in Guam, the Philippines, or in the Gulf of Tonkin to be outweighed by the more probative evidence to the contrary-namely, the PIES response and JSRRC response finding no use of tactical herbicides in Guam or the Philippines.  The Veteran is competent to state that he saw the Air Force spraying the foliage ashore in Vietnam.  However, the Veteran has not demonstrated that he is competent to identify herbicides, including those (2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and picloram) for which presumptions of service connection may apply.  38 C.F.R. § 3.307(a)(6) (2014).  In other words, he is competent to say that he saw spraying, but he is not competent to say that the observed spraying was herbicides, or that herbicides were present in his ship's ventilation system.  Moreover, the Veteran is not competent to state that the drinking water received while dry docked in Subic Bay was contaminated with herbicides, including Agent Orange.

Again, the Veteran concedes that he is considered a "Blue Water" veteran.  See the Veteran's August 2009 statement.  Moreover, the most probative evidence of record is against a finding that the Veteran was exposed to such herbicides during his service in Guam, the Philippines, Gulf of Tonkin when his ship was present in those locations in 1966.  According to the M21-1MR at IV.ii.2.C.10.r, the applicable DoD list does not indicate that herbicides were used or stored in Apra Harbor, Guam, or Subic Bay, Philippines.  Consequently, the most probative evidence shows that the Veteran was not directly exposed to any herbicide during his service for which presumptive service connection might apply.  38 C.F.R. § 3.307(a)(6) (2014).

The Veteran also submitted online articles regarding Agent Orange use in Guam and the Philippines, and articles indicating that New Zealand sent Agent Orange to the U.S. base in the Philippines.  The Board has also considered these records, but observes that treatise evidence can, in some circumstances, constitute competent medical evidence.  See Wallin v. West, 11 Vet. App. 509, 514 (1998); see also 38 C.F.R. § 3.159(a)(1) (noting that competent medical evidence may include statements contained in authoritative writings such as medical and scientific articles and research reports and analyses).  Medical evidence that is speculative, general, or inconclusive in nature cannot, however, support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  In this case, the records submitted do not specifically relate to the Veteran's particular case, nor does it relate to his claimed environmental exposures.  This evidence is generalized in nature.  In other words, it considers none of the specific facts in the Veteran's case, nor does it show the Veteran was exposed to herbicides while serving on the U.S.S. Greene, in Guam, or in the Philippines.  As such, the Board places little weight on these submissions, and they are outweighed by other evidence of record outlined above.

The Veteran submitted copies of previous Board decisions granting presumptive service connection for veterans who served in Guam.  Importantly, each decision by the Board is necessarily based on review of the evidence of record in a particular claims file and accordingly has no precedential value toward adjudication of appeals by other claimants such as the present Veteran who may appear to be similarly placed.  See 38 C.F.R. § 20.1303 (2014).  Accordingly, this article and prior Board decisions are entitled to no probative weight in determining whether the Veteran was exposed to herbicides while stationed in off the shore of Vietnam, in Guam, or in the Philippines.

The Board has also considered the April 2002 private opinion finding the Veteran's diabetes mellitus with peripheral neuropathy was at least as likely as not related to Agent Orange during service in Vietnam.  The Board finds, however, that this opinion lacks probative value as it is based on an inaccurate factual basis-namely, the Veteran did not have exposure to Agent Orange during service.  See Reonal v. Brown, 5 Vet.App. 458, 794 (1993) (noting that a medical opinion based upon an inaccurate factual predicate has no probative value).

The Board adds that there is no evidence that the Veteran ever served in Vietnam, nor does he assert any such service, such that herbicide exposure may not be presumed in this case.  38 C.F.R. § 3.307(a)(6)(iii).

Diabetes Mellitus and Secondary Disabilities

The Veteran claims that he incurred diabetes mellitus and secondary peripheral neuropathy of the bilateral lower extremities and erectile dysfunction as a result of exposure to Agent Orange in Guam, Philippines, and Gulf of Tonkin.  As discussed in detail above, however, the Board finds that there is no credible evidence that the Veteran was exposed to herbicides during service.  The Board adds that the Veteran's personnel records do not reflect any service in the Republic of Vietnam, and the Veteran has never asserted any service in-country Vietnam, such that exposure to herbicides may not be presumed.  38 C.F.R. § 3.307(a)(6)(iii). 

The Board also notes that there is no conclusive lay or medical evidence in the claims file of diabetes mellitus or peripheral neuropathy of the bilateral lower extremities in service or within one year of service so as to allow for presumptive service connection as a chronic disease under 38 C.F.R. § 3.309(a). 

First, the most probative evidence does not show that he was diagnosed as having diabetes mellitus or peripheral neuropathy during service or within the first year following service.  The Veteran was first shown to have diabetes mellitus and peripheral neuropathy in 2000.  Nevertheless, as neither peripheral neuropathy, nor diabetes mellitus are shown by credible evidence to have manifested to a compensable degree within the Veteran's first post-service year, service connection on a presumptive basis is not warranted.

As noted above, the Veteran is not, however, precluded from proving entitlement to service connection on a direct basis.  See Combee v. Brown, 5 Vet. App. 248 (1993).

The Veteran has not alleged that he was continuously treated for diabetes mellitus, peripheral neuropathy of the bilateral lower extremities, and erectile dysfunction since service.  Again, the Veteran was first shown to have diabetes mellitus with peripheral neuropathy in 2000-over 30 years since discharge from active duty.  His secondary erectile dysfunction was diagnosed thereafter, and he claims erectile dysfunction only as secondary to his diabetes mellitus.  

VA and private treatment records reflect that the Veteran has been treated for type II diabetes mellitus, peripheral neuropathy of the bilateral lower extremities, and erectile dysfunction.  Other than the April 2002 private opinion discussed above, these records do not include any opinion as to the etiology of the Veteran's diabetes mellitus and peripheral neuropathy.  The peripheral neuropathy of the bilateral lower extremities and erectile dysfunction have been clinically assessed as being secondary to his diabetes mellitus.  As noted above, however, there is no competent and creditable evidence showing the Veteran was exposed to herbicides during his active service in Guam, the Philippines, or Gulf of Tonkin, and the April 2002 opinion linking the Veteran's diabetes mellitus to Agent Orange exposure lacks probative value as it is based on an inaccurate factual basis.  

The only evidence of record suggesting any relationship between the Veteran's diabetes mellitus with peripheral neuropathy of the bilateral lower extremities, and his active service are his own statements asserting Agent Orange exposure in Guam, the Philippines, or Gulf of Tonkin, and his opinion that such exposure caused his diabetes.  However, the Board has found that there is no competent or credible evidence of record of the Veteran's claimed herbicide exposure during service.  Also, the fact that the Veteran was not conclusively diagnosed with diabetes mellitus and peripheral neuropathy of the bilateral lower extremities until more than 30 years post-service weighs heavily against any alleged association to service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (2000).  The only competent and credible evidence of record as to the etiology of the Veteran's diabetes mellitus with peripheral neuropathy of the bilateral lower extremities weighs against the claims.  The Veteran has not presented a probative opinion to the contrary.

Finally, as the Veteran's diabetes mellitus is found to be unrelated to service, service connection for peripheral neuropathy of the bilateral lower extremities and erectile dysfunction cannot be awarded on a secondary basis.  See 38 C.F.R. § 3.310.  

As the preponderance of the evidence is against the claims for service connection for diabetes mellitus, peripheral neuropathy of the bilateral lower extremities, and erectile dysfunction, the benefit-of-the-doubt rule does not apply, and the claims must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).






ORDER

New and material having been received, the claim of entitlement to service connection for diabetes mellitus is reopened.

New and material having been received, the claim of entitlement to service connection for peripheral neuropathy of the right lower extremity is reopened.

New and material having been received, the claim of entitlement to service connection for peripheral neuropathy of the left lower extremity is reopened.

Service connection for diabetes mellitus is denied.

Service connection for peripheral neuropathy of the right lower extremity is denied.

Service connection for peripheral neuropathy of the left lower extremity is denied.  

Service connection for erectile dysfunction is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


